DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, at least four extensions (claims 25 and 36), the hooked ends of adjacent extensions are directed away from each other (claims 26 and 37), and the inner film first cross-directional cut line having a first non-zero radius of curvature at the juncture of the inner film first longitudinal cut line with the second cross-directional cut line and a second non-zero radius of curvature at the juncture of the second longitudinal cut lines with the second cross-directional cut line (claims 27 and 39) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that the Figs. depict only three extensions (integrity feature 170), not four, as claimed.  Moreover, the Figs. depict one hook of one integrity feature is directed toward one hook of an adjacent integrity feature.  Therefore, the Figs. fail to show the hooked ends of adjacent extensions being directed away from each other, as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification lacks antecedent basis for the claim term “extensions”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 22, 25-33, and 36-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,273,068 in view of Patent Application Publication No. 2010/0018974 to Lyzenga et al. (hereafter Lyzenga ‘974).
Regarding claim 21, U.S. Patent No. 10,273,068 claims the claimed invention, except for the inner film first and second longitudinal cut lines are parallel with the outer layer first and second longitudinal cut lines.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to orient the inner film first and second longitudinal cut lines such that they are parallel with the outer layer first and second longitudinal cut lines in U.S. Patent No. 10,273,068, since it has been held that rearranging parts of an invention involves only routine skill in the art.  
Moreover, U.S. Patent No. 10,273,068 claims the claimed invention, except for the inner film first cross-directional cut line comprising a plurality of extensions which extend toward the inner film second cross-directional cut line and terminate in hooked ends.  Lyzenga ‘974 teaches that it is known in the art to provide an inner film first cross-directional cut line with a plurality of extensions which extend from the inner film first cross-directional cut line toward an inner film second cross-directional cut line and terminate in hooked ends in an analogous package.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the inner film first cross-directional cut line with a plurality of extensions that extend toward the inner film second cross-directional cut line and terminate in hooked ends in U.S. Patent 10,273,068, as in Lyzenga ‘974, in order to provide an indication that the package has not previously been opened.
Regarding claim 22, providing the inner film first cross-directional cut line with a plurality of extensions that extend toward the inner film second cross-directional cut line and terminate in hooked ends in U.S. Patent 10,273,068, as in Lyzenga ‘974 and discussed above, meets the recitation “the inner film first cross-directional cut line, the inner film first longitudinal cut line, the inner film second longitudinal cut line, and the inner film second cross-directional cut line do not form a closed shape.”
Regarding claim 25, providing the inner film first cross-directional cut line with a plurality of extensions that extend toward the inner film second cross-directional cut line and terminate in hooked ends in U.S. Patent 10,273,068, as in Lyzenga ‘974 and discussed above, meets the recitation “the plurality of extensions comprises at least four extensions.”
Regarding claim 26, providing the inner film first cross-directional cut line with a plurality of extensions that extend toward the inner film second cross-directional cut line and terminate in hooked ends in U.S. Patent 10,273,068, as in Lyzenga ‘974 and discussed above, meets the recitation “the hooked ends of adjacent extensions are directed away from each other.”
Regarding claim 27, U.S. Patent 10,273,068 and Lyzenga ‘974 disclose the claimed invention, as discussed above, except for the inner film first cross-directional cut line having a first non-zero radius of curvature at the juncture of the inner film first longitudinal cut line with the second cross-directional cut line and a second non-zero radius of curvature at the juncture of the second longitudinal cut lines with the second cross-directional cut line.  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the inner film first cross-directional cut line with a first non-zero radius of curvature at the juncture of the inner film first longitudinal cut line with the second cross-directional cut line and a second non-zero radius of curvature at the juncture of the second longitudinal cut lines with the second cross-directional cut line in the U.S. Patent 10,273,068 package.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 28, U.S. Patent 10,273,068 and Lyzenga ‘974 disclose the claimed invention, as discussed above, except for the inner film first cross-directional cut line having multiple non-zero radii of curvature between its juncture with the inner film first and second longitudinal cut lines.  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the inner film first cross-directional cut line with multiple non-zero radii of curvature between its juncture with the inner film first and second longitudinal cut lines in the U.S. Patent 10,273,068 package.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 29, providing the inner film first cross-directional cut line with a plurality of extensions that extend toward the inner film second cross-directional cut line and terminate in hooked ends in U.S. Patent 10,273,068, as in Lyzenga ‘974 and discussed above, meets the recitation “the peelable flap portion is configured to be pulled back to reveal an opening into the package.”
Regarding claim 30, providing the inner film first cross-directional cut line with a plurality of extensions that extend toward the inner film second cross-directional cut line and terminate in hooked ends in U.S. Patent 10,273,068, as in Lyzenga ‘974 and discussed above, meets the recitation “the first cross-directional cut line defines an origination of the package opening as the peelable flap portion is pulled back.”
Regarding claim 31, orienting the inner film first and second longitudinal cut lines such that they are parallel with the outer layer first and second longitudinal cut lines in U.S. Patent No. 10,273,068, as discussed above, meets the recitation “the first and second longitudinal cut lines are straight lines.”
Regarding claim 32, U.S. Patent No. 10,273,068 claims the claimed invention, except for the inner film first and second longitudinal cut lines are parallel with the outer layer first and second longitudinal cut lines.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to orient the inner film first and second longitudinal cut lines such that they are parallel with the outer layer first and second longitudinal cut lines in U.S. Patent No. 10,273,068, since it has been held that rearranging parts of an invention involves only routine skill in the art.  
Moreover, U.S. Patent No. 10,273,068 claims the claimed invention, except for the inner film first cross-directional cut line comprising a plurality of extensions which extend away from the inner film first cross-directional cut line.  Lyzenga ‘974 teaches that it is known in the art to provide an inner film first cross-directional cut line with a plurality of extensions which extend away from inner film first cross-directional cut line in an analogous package.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the inner film first cross-directional cut line with a plurality of extensions that extend away from the inner film first cross-directional cut line and terminate in hooked ends in U.S. Patent No. 10,273,068, as in Lyzenga ‘974, in order to provide an indication that the package has not previously been opened.
Regarding claim 33, providing the inner film first cross-directional cut line with a plurality of extensions that extend away from the inner film first cross-directional cut line and terminate in hooked ends in U.S. Patent No. 10,273,068, as in Lyzenga ‘974, as discussed above, meets the recitation “the inner film first cross-directional cut line comprises a plurality of extensions which extend toward the inner film second cross-directional cut line and terminate in hooked ends.”
Regarding claim 36, providing the inner film first cross-directional cut line with a plurality of extensions that extend away from the inner film first cross-directional cut line and terminate in hooked ends in U.S. Patent No. 10,273,068, as in Lyzenga ‘974, as discussed above, meets the recitation “the plurality of extensions comprises at least four extensions.”
Regarding claim 37, providing the inner film first cross-directional cut line with a plurality of extensions that extend away from the inner film first cross-directional cut line and terminate in hooked ends in U.S. Patent No. 10,273,068, as in Lyzenga ‘974, as discussed above, meets the recitation “the hooked ends of adjacent extensions are directed away from each other.”
Regarding claim 38, providing the inner film first cross-directional cut line with a plurality of extensions that extend away from the inner film first cross-directional cut line and terminate in hooked ends in U.S. Patent No. 10,273,068, as in Lyzenga ‘974, as discussed above, meets the recitation “the inner film first cross-directional cut line, the inner film first longitudinal cut line, the inner film second longitudinal cut line, and the inner film second cross-directional cut line do not form a closed shape.”
Regarding claim 39, U.S. Patent 10,273,068 and Lyzenga ‘974 disclose the claimed invention, as discussed above, except for the inner film first cross-directional cut line having a first non-zero radius of curvature at the juncture of the inner film first longitudinal cut line with the second cross-directional cut line and a second non-zero radius of curvature at the juncture of the second longitudinal cut lines with the second cross-directional cut line.  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the inner film first cross-directional cut line with a first non-zero radius of curvature at the juncture of the inner film first longitudinal cut line with the second cross-directional cut line and a second non-zero radius of curvature at the juncture of the second longitudinal cut lines with the second cross-directional cut line in the U.S. Patent 10,273,068 package.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 40, U.S. Patent 10,273,068 and Lyzenga ‘974 disclose the claimed invention, as discussed above, except for the inner film first cross-directional cut line having multiple non-zero radii of curvature between its juncture with the inner film first and second longitudinal cut lines.  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the inner film first cross-directional cut line with multiple non-zero radii of curvature between its juncture with the inner film first and second longitudinal cut lines in the U.S. Patent 10,273,068 package.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 41, providing the inner film first cross-directional cut line with a plurality of extensions that extend toward the inner film second cross-directional cut line and terminate in hooked ends in U.S. Patent 10,273,068, as in Lyzenga ‘974 and discussed above, meets the recitation “the first cross-directional cut line defines an origination of the package opening as the peelable flap portion is pulled back.”

Claims 23, 24, 34, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,273,068 in view of Patent Application Publication No. 2010/0018974 to Lyzenga et al. (hereafter Lyzenga ‘974) and Patent Application Publication No. 2012/0128835 to Lyzenga et al. (hereafter Lyzenga ‘835).
Regarding claims 23, 24, 34, and 35, U.S. Patent No. 10,273,068 and Lyzenga ‘974 meet the claimed invention, as discussed above, except for at least one arched cut line disposed on the inner film and spaced from the ends of the extensions.  Lyzenga ‘835 teaches that it is known in the art to dispose arched cut lines (“smile hooks”) on an inner film and spaced apart from the ends of extensions in an analogous package (Fig. 186).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide at least one arched cut line on the inner film and spaced apart from the extensions in the U.S. Patent No. 10,273,068 package, as in Lyzenga ‘835, in order to restrict tear propagation of the extensions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 21 and 32, the specification, as originally filed, lacks antecedent basis for the inner film first and second longitudinal cut lines are parallel with the outer layer first and second longitudinal cut lines.  There is nothing in the original specification indicating that applicant ever contemplated the drawings depicting the inner film first and second longitudinal cut lines as being parallel with the outer layer first and second longitudinal cut lines.  This is a new matter rejection.
Regarding claims 27 and 39, the specification, as originally filed, lacks antecedent basis for the inner film first cross-directional cut line having a first non-zero radius of curvature at the juncture of the inner film first longitudinal cut line with the second cross-directional cut line and a second non-zero radius of curvature at the juncture of the second longitudinal cut lines with the second cross-directional cut line.  Moreover, the specification fails to provide and adequate written description of the inner film first cross-directional cut line having a first non-zero radius of curvature at the juncture of the inner film first longitudinal cut line with the first cross-directional cut line and a second non-zero radius of curvature at the juncture of the second longitudinal cut lines with the first cross-directional cut line.  There is nothing in the original specification indicating that applicant ever contemplated the drawings depicting the first cross-sectional cut line having multiple non-zero radii of curvature between its juncture with the inner film first and second longitudinal cut lines.  This is a new matter rejection.
Regarding claims 28 and 40, the specification, as originally filed, lacks antecedent basis for the inner film first cross-directional cut line having multiple non-zero radii of curvature between its juncture with the inner film first and second longitudinal cut lines.  There is nothing in the original specification indicating that applicant ever contemplated the drawings depicting the first cross-directional cut line having multiple non-zero radii of curvature between its juncture with the inner film first and second longitudinal cut lines.  This is a new matter rejection.

Claims that have not been specifically mentioned are rejected since they depend from claims rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 27 and 39, the recitation “the inner film first cross-directional cut line has a first non-zero radius of curvature at the juncture of the inner film first longitudinal cut line with the second cross-directional cut line and a second non-zero radius of curvature at the juncture of the second longitudinal cut lines with the second cross-directional cut line” is vague and indefinite because it is unclear how the “first cross-directional cut line” can be located at the junctures of the first and second longitudinal cut lines with the “second cross-directional cut line”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 25-33, and 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2012/0048857 to Bando, Patent Application Publication No. 2011/0057855to Guibert, and Patent Application Publication No. 2010/0018974 to Lyzenga et al. (hereafter Lyzenga ‘974).
Regarding claim 21, Bando discloses the claimed invention, especially the inner film first and second longitudinal cut lines are parallel with the outer layer first and second longitudinal cut lines.  However, Bando does not disclose the inner film second cross-directional cut line having a first non-zero radius of curvature at the juncture of the inner film first longitudinal cut line with the second cross-directional cut line and a second non-zero radius of curvature at the juncture of the second longitudinal cut lines with the second cross-directional cut line.  Guibert teaches that it is known in the art to define an inner film opening (14) with an inner film second cross-directional cut line having a first non-zero radius of curvature at a juncture of an inner film first longitudinal cut line with the second cross-directional cut line and a second non-zero radius of curvature at a juncture of a second longitudinal cut lines with the second cross-directional cut line in an analogous package (Figs. 1-4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the inner film second cross-directional cut line with a first non-zero radius of curvature at the juncture of the inner film first longitudinal cut line with the second cross-directional cut line and a second non-zero radius of curvature at the juncture of the second longitudinal cut lines with the second cross-directional cut line in the Bando package, as in Guibert, in order to make it possible to peel off the flap portion without damaging the appearance and the shape of the package layer comprising the opening.
Furthermore, Bando discloses the claimed invention, except for the inner film first cross-directional cut line comprising a plurality of extensions which extend toward the inner film second cross-directional cut line and terminate in hooked ends.  Lyzenga ‘974 teaches that it is known in the art to provide an inner film first cross-directional cut line with a plurality of extensions which extend from the inner film first cross-directional cut line toward an inner film second cross-directional cut line and terminate in hooked ends in an analogous package.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the inner film first cross-directional cut line with a plurality of extensions that extend toward the inner film second cross-directional cut line and terminate in hooked ends in the Bando package, as in Lyzenga ‘974, in order to provide an indication that the package has not previously been opened.
Regarding claim 22, providing the inner film first cross-directional cut line with a plurality of extensions that extend toward the inner film second cross-directional cut line and terminate in hooked ends in the Bando package, as in Lyzenga ‘974 and discussed above, meets the recitation “the inner film first cross-directional cut line, the inner film first longitudinal cut line, the inner film second longitudinal cut line, and the inner film second cross-directional cut line do not form a closed shape.”
Regarding claim 25, providing the inner film first cross-directional cut line with a plurality of extensions that extend toward the inner film second cross-directional cut line and terminate in hooked ends in the Bando package, as in Lyzenga ‘974 and discussed above, meets the recitation “the plurality of extensions comprises at least four extensions.”
Regarding claim 26, providing the inner film first cross-directional cut line with a plurality of extensions that extend toward the inner film second cross-directional cut line and terminate in hooked ends in the Bando package, as in Lyzenga ‘974 and discussed above, meets the recitation “the hooked ends of adjacent extensions are directed away from each other.”
Regarding claim 27, Bando, Guibert, and Lyzenga ‘974 disclose the claimed invention, as discussed above, except for the inner film first cross-directional cut line having a first non-zero radius of curvature at the juncture of the inner film first longitudinal cut line with the second cross-directional cut line and a second non-zero radius of curvature at the juncture of the second longitudinal cut lines with the second cross-directional cut line.  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the inner film first cross-directional cut line with a first non-zero radius of curvature at the juncture of the inner film first longitudinal cut line with the second cross-directional cut line and a second non-zero radius of curvature at the juncture of the second longitudinal cut lines with the second cross-directional cut line in the Bando package.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 28, Bando, Guibert, and Lyzenga ‘974 disclose the claimed invention, as discussed above, except for the inner film first cross-directional cut line having multiple non-zero radii of curvature between its juncture with the inner film first and second longitudinal cut lines.  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the inner film first cross-directional cut line with multiple non-zero radii of curvature between its juncture with the inner film first and second longitudinal cut lines in the Bando package.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 29, providing the inner film first cross-directional cut line with a plurality of extensions that extend toward the inner film second cross-directional cut line and terminate in hooked ends in the Bando package, as in Lyzenga ‘974 and discussed above, meets the recitation “the peelable flap portion is configured to be pulled back to reveal an opening into the package.”
Regarding claim 30, providing the inner film first cross-directional cut line with a plurality of extensions that extend toward the inner film second cross-directional cut line and terminate in hooked ends in the Bando package, as in Lyzenga ‘974 and discussed above, meets the recitation “the first cross-directional cut line defines an origination of the package opening as the peelable flap portion is pulled back.”
Regarding claim 31, orienting the inner film first and second longitudinal cut lines such that they are parallel with the outer layer first and second longitudinal cut lines in the Bando, as discussed above, meets the recitation “the first and second longitudinal cut lines are straight lines.”
Regarding claim 32, Bando discloses the claimed invention, especially the inner film first and second longitudinal cut lines are parallel with the outer layer first and second longitudinal cut lines.  However, Bando does not disclose the inner film second cross-directional cut line having a first non-zero radius of curvature at the juncture of the inner film first longitudinal cut line with the second cross-directional cut line and a second non-zero radius of curvature at the juncture of the second longitudinal cut lines with the second cross-directional cut line.  Guibert teaches that it is known in the art to define an inner film opening (14) with an inner film second cross-directional cut line having a first non-zero radius of curvature at a juncture of an inner film first longitudinal cut line with the second cross-directional cut line and a second non-zero radius of curvature at a juncture of a second longitudinal cut lines with the second cross-directional cut line in an analogous package (Figs. 1-4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the inner film second cross-directional cut line with a first non-zero radius of curvature at the juncture of the inner film first longitudinal cut line with the second cross-directional cut line and a second non-zero radius of curvature at the juncture of the second longitudinal cut lines with the second cross-directional cut line in the Bando package, as in Guibert, in order to make it possible to peel off the flap portion without damaging the appearance and the shape of the package layer comprising the opening.
Furthermore, Bando discloses the claimed invention, except for the inner film first cross-directional cut line comprising a plurality of extensions which extend toward the inner film second cross-directional cut line.  Lyzenga ‘974 teaches that it is known in the art to provide an inner film first cross-directional cut line with a plurality of extensions which extend from the inner film first cross-directional cut line toward an inner film second cross-directional cut line and terminate in hooked ends in an analogous package.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the inner film first cross-directional cut line with a plurality of extensions that extend toward the inner film second cross-directional cut line and terminate in hooked ends in the Bando package, as in Lyzenga ‘974, in order to provide an indication that the package has not previously been opened.
Regarding claim 33, providing the inner film first cross-directional cut line with a plurality of extensions that extend away from the inner film first cross-directional cut line and terminate in hooked ends in the Bando package, as in Lyzenga ‘974, as discussed above, meets the recitation “the inner film first cross-directional cut line comprises a plurality of extensions which extend toward the inner film second cross-directional cut line and terminate in hooked ends.”
Regarding claim 36, providing the inner film first cross-directional cut line with a plurality of extensions that extend away from the inner film first cross-directional cut line and terminate in hooked ends in the Bando package, as in Lyzenga ‘974, as discussed above, meets the recitation “the plurality of extensions comprises at least four extensions.”
Regarding claim 37, providing the inner film first cross-directional cut line with a plurality of extensions that extend away from the inner film first cross-directional cut line and terminate in hooked ends in the Bando package, as in Lyzenga ‘974, as discussed above, meets the recitation “the hooked ends of adjacent extensions are directed away from each other.”
Regarding claim 38, providing the inner film first cross-directional cut line with a plurality of extensions that extend away from the inner film first cross-directional cut line and terminate in hooked ends in Bando package, as in Lyzenga ‘974, as discussed above, meets the recitation “the inner film first cross-directional cut line, the inner film first longitudinal cut line, the inner film second longitudinal cut line, and the inner film second cross-directional cut line do not form a closed shape.”
Regarding claim 39, Bando, Guibert, and Lyzenga ‘974 disclose the claimed invention, as discussed above, except for the inner film first cross-directional cut line having a first non-zero radius of curvature at the juncture of the inner film first longitudinal cut line with the second cross-directional cut line and a second non-zero radius of curvature at the juncture of the second longitudinal cut lines with the second cross-directional cut line.  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the inner film first cross-directional cut line with a first non-zero radius of curvature at the juncture of the inner film first longitudinal cut line with the second cross-directional cut line and a second non-zero radius of curvature at the juncture of the second longitudinal cut lines with the second cross-directional cut line in the Bando package.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 40, Bando, Guibert, and Lyzenga ‘974 disclose the claimed invention, as discussed above, except for the inner film first cross-directional cut line having multiple non-zero radii of curvature between its juncture with the inner film first and second longitudinal cut lines.  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the inner film first cross-directional cut line with multiple non-zero radii of curvature between its juncture with the inner film first and second longitudinal cut lines in the Bando package.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 41, providing the inner film first cross-directional cut line with a plurality of extensions that extend toward the inner film second cross-directional cut line and terminate in hooked ends in the Bando package, as in Lyzenga ‘974 and discussed above, meets the recitation “the first cross-directional cut line defines an origination of the package opening as the peelable flap portion is pulled back.”

Claims 23, 24, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2012/0048857 to Bando, Patent Application Publication No. 2011/0057855to Guibert, and Patent Application Publication No. 2010/0018974 to Lyzenga et al. (hereafter Lyzenga ‘974) as applied to claims 21, 32, and 33 above, and further in view of Patent Application Publication No. 2012/0128835 to Lyzenga et al. (hereafter Lyzenga ‘835).
Regarding claims 23, 24, 34, and 35, Bando, Guibert, and Lyzenga ‘974 disclose the claimed invention, as discussed above, except for at least one arched cut line disposed on the inner film and spaced from the ends of the extensions.  Lyzenga ‘835 teaches that it is known in the art to dispose arched cut lines (“smile hooks”) on an inner film and spaced apart from the ends of extensions in an analogous package (Fig. 186).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide at least one arched cut line on the inner film and spaced apart from the extensions in the Bando package, as in Lyzenga ‘835, in order to restrict tear propagation of the extensions.

Response to Remarks
Applicant’s remarks with respect to claims 21-41 have been considered but are moot because of the new ground of rejection.

Applicant’s remarks do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.  Further, they do not show how the amendments avoid such references or objections.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734